DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Ventola on 10 May 2022.
Please amend claim 1 as follows:
A port injection engine comprising:
a suction port;
a suction valve; and
a port injector that injects fuel to an inner peripheral surface of the suction port, and
an engine ECU, wherein
the port injector is electrically connected to the engine ECU, and
the engine ECU is configured such that when the fuel is burned in a predetermined combustion cycle, an injection start of a fuel injection period is set within an end part of a valve opening period before the suction valve is fully closed, during a combustion cycle previous to the predetermined combustion cycle.
Please Amend claim 13 as follows:
The port injection engine according to claim 9, wherein





the suction port is formed from the cylinder head to the injector holder, and the port injector is attached onto the combustion-chamber-opposite-side port wall part of the injector holder.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discloses a port injector that is controlled to inject fuel into the suction port of the engine at a time at the end of the intake stroke before the suction valve is fully closed.  These features are not taught or suggested by the prior art of record.  The closest art is to Hollar et al, US 10,337,442 which discloses that port injection is scheduled to be injected after a previous combustion cycle, and begins at intake valve closing (IVC) or immediately after (column 8, lines 51-65).  Accordingly, Hollar et al differs from the claimed invention in that the injection period from the port fuel injector is set to begin after the intake valve closes and not at the end part of the valve opening period before the valve is fully closed.  The remaining art of record fails to teach or suggest this limitation and therefore the claims are allowed for at least this reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747